        Case 1:20-mc-00093-JL Document 9 Filed 12/04/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


United States of America

        v.                                     Case No. 20-mc-93-JL

State of New Hampshire, et al.


                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated November 20, 2020.


                                        ____________________________
                                        Joseph N. Laplante
                                        United States District Judge

Date: December 4, 2020

cc:   Amon Re, pro se
